DETAILED ACTION

Response to Amendment
1.	The amendment filed on 10/19/2021 has been entered.
	Claims 1, 11, 16, 17, 19 and 21 have been amended.
	Claims 1-17 and 19-21 are pending.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1, 2, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tao et al. (“Tao) CN108321243.
Tao discloses a PIN device (abstract), comprising:  a first doped layer (e.g. element 106), a second doped layer (e.g. annotated element scnd shown below), an intrinsic layer (e.g. element 105) between the first doped layer and the second doped layer, and a second electrode (e.g. element 100) on a side of the second doped layer away from the intrinsic layer, wherein the second doped layer includes a body portion (e.g. annotated element B) and an electric field isolating portion (e.g. annotated element EFI) at least partially enclosing the body portion; and 
Re claim 2, Tao discloses a PIN device wherein the electric field isolating portion is reversely doped with respect to the body portion. Note that, similar to Applicant’s invention (¶[0053]), the hole concentration of element EFI is greater than the hole concentration of the doped body portion element B.
Re claim 8, Tao discloses wherein the electric field isolating portion directly contacts with the body portion.
Re claim 10, Tao discloses wherein one of the first doped layer and the body portion of the second doped layer is an n-type semiconductor layer, and the other one is a p-type semiconductor layer (abstract, see also details of Fig. 1).  
5.	Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tao.
Tao discloses a method of manufacturing a PIN device, comprising: forming a first doped layer (e.g. element 106), and an intrinsic layer (e.g. element 105) on the first doped layer; forming a second doped layer (e.g. annotated element scnd) on the intrinsic layer, the second doped layer  comprising: a body portion (e.g. annotated element B) and an electric field isolating portion (e.g. annotated element EFI) at least partially enclosing the body portion; forming a second electrode (e.g. element 100) on a side of the second doped layer away from the intrinsic layer, wherein an orthographic projection of the body portion on the first doped layer  type) differently from the body portion (n type).    
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 3-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao in view of Guo et al. (“Guo”) “Current Kink and Capacitance Frequency Dispersion in Silicon PIN Photodiodes,” Electron Devices Society, vol. 5, No. 5, Sep. 2017.
Tao discloses the device structure as recited in the claim. The difference between Tao and the instant claim is the recited effective concentration of dopants.  
Guo discloses wherein the electric field isolating portion (e.g. annotated element 1 + 2) has an effective concentration of dopants higher than that of the body portion (e.g. annotated element 3). Note that, similar to Applicant’s invention (¶[0053]), while elements 1 and 2 have 
Guo’s teachings could incorporated with Tao’s device which would result in the claimed invention. The motivation to combine Guo’s teachings would be to improve sensitivity yield a high quality detection device. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Guo’s teachings to arrive at the claimed invention.
Re claim 4, Guo discloses wherein the electric field isolating portion comprises: a first further doped portion (e.g. annotated element 2) and a second further doped portion (e.g. annotated element 1); wherein the second further doped portion is reversely doped with respect to the body portion. Note that, similar to Applicant’s invention (¶[0053]), the hole concentration of element 2 is greater than the hole concentration of the doped body portion element 3, and the free electron concentration of the second doped portion element 1 is greater than the free electron concentration of the first doped layer element 5. 
Re claim 5, Guo discloses wherein the first further doped portion (e.g. annotated element 2) at least partially encloses the body portion, and the second further doped portion (e.g. annotated element 1) at least partially encloses the first further doped portion; wherein the second further doped portion has an effective concentration of dopants higher than that of the body portion. Note that while element 1 has high hole concentration, the doped body portion element 3 has low free electron concentration. 
Re claim 6, Guo discloses wherein the second further doped portion has an effective concentration of dopants higher than that of the first doped layer. Note that while element 1 has high hole concentration, the first doped layer element 5 has low free electron concentration.  

Re claim 9, Guo discloses wherein the intrinsic layer comprises: a first region (e.g. annotated element 2r) corresponding to the body portion having a first electric field (from element 5 (n region) to element 3 (p region);  and a second region (e.g. annotated element 1R) corresponding to the electric field isolating portion having a second electric field (under the effects of electrodes Al/Si and Ni/Ti/Ag, the direction is from element 2 (p region) to element 5 (N region) in a reverse direction with respect to the first electric field.
Furthermore, it should be pointed out that the direction of the built-in electric field is related to the doping type of the device and Guo’s p/p/n layer in a PIN device would yield a first and second electric fields in opposite directions.
9.	Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao/Guo in view of Jianming et al. (“Jianming”) CN 107017268 (of record).
Tao/Guo discloses a first electrode on a side of the first doped layer away from the intrinsic layer, and a second electrode on a side of the second doped layer away from the intrinsic layer.
The difference between Tao/Guo and the instant claim is the recited second electrode made of a transparent conductive material.  
Jianming discloses a PIN device including a second electrode made of a transparent conductive material (ITO).  

Re claim 12, Guo discloses an orthographic projection of the second electrode on the first electrode does not overlap with an orthographic projection of the electric field isolation portion on the first electrode.  
10.	Claims 13-15, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao/Guo in view of Qingrong et al. (“Qingrong”) CN 108447937 (of record).
Tao/Guo discloses the device structure as recited in the claim. Furthermore, Guo teaches providing a substrate (n-type 100 silicon substrate, right col. of page 390); and forming a first electrode on the substrate; wherein the first doped layer is formed on the first electrode; and the first electrode comprising Ni/Ti/Ag  alloy (Fig. 1).
The difference between Tao/Guo and the instant claim is the recited metal layer between first and second protective layers.  
Qingrong discloses a PIN device including a first electrode comprising a first protective layer, a second protective layer, and a metal layer between first protective layer and the second protective layer, wherein the material of the first protective layer and the second protective layer comprises: molybdenum or titanium (as required in claim 14, see Mo-Al-Mo/Ti-Al-Ti discussed in ¶[0034]), wherein the metal layer is aluminum (as required in claim 15).  

Re claim 21, Guo discloses (left col. of page 391 and Fig. 1) forming a conductive layer (e.g. element AL/Si shown in Fig. 1) on the second doped layer; and patterning (width of the sputtered electrodes was defined by photolithography) the conductive layer to form a second electrode covering the body portion of the second doped layer and exposing the electric field isolating portion (annotated element 1) of the second doped layer. 
11.	Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao in view of Jun (“Jun”) US PG-Pub 2015/0171135.
Tao discloses a photosensitive device, comprising a PIN device (abstract) including a first doped layer (e.g. element 106), a second doped layer (e.g. annotated element scnd shown below), an intrinsic layer (e.g. element 105) between the first doped layer and the second doped layer, and a second electrode (e.g. element 100) on a side of the second doped layer away from the intrinsic layer, wherein the second doped layer includes a body portion (e.g. annotated element B) and an electric field isolating portion (e.g. annotated element EFI) at least partially enclosing the body portion; and the electric field isolating portion is doped (p type) differently from the body portion (n type), wherein an orthographic projection of the body portion on the 
Tao discloses the device structure as recited in the claim. The difference between Tao and the instant claim is the recited thin film transistor.  
Jun discloses in Figs. 16-19 a photosensitive device, comprising: a substrate; a thin film transistor on the substrate; and at least one PIN device.
Jun’s teachings could incorporated with Tao’s device which would result in the claimed invention. The motivation to combine Jun’s teachings would be to control the output of the currents generated by the PIN diode (¶[0026]).Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Jun’s teachings to arrive at the claimed invention.
Re claim 17, Jun discloses a bias line (e.g. element 103 shown in Figs. 16-19) configured to receive a bias voltage, wherein a first electrode (e.g. element 66A) of the PIN device is connected to an electrode of the thin film transistor (Fig. 16); and a second electrode (e.g. element 82) of the PIN device is connected to the bias line (e.g. element 103).   


    PNG
    media_image1.png
    656
    788
    media_image1.png
    Greyscale






    PNG
    media_image2.png
    385
    426
    media_image2.png
    Greyscale

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN104064610 to Li et al. discloses a Micro-nano-structure including a PIN detector.
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893